 
 
I 
111th CONGRESS 1st Session 
H. R. 2079 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2009 
Ms. Hirono (for herself, Mr. Abercrombie, Ms. Bordallo, Mr. Faleomavaega, Mr. Honda, Ms. Matsui, Mr. Wu, Mr. Sablan, Ms. Richardson, Mr. Scott of Virginia, and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the Secretary of the Interior to conduct a special resources study of the Honouliuli Internment Camp site in the State of Hawaii, to determine the suitability and feasibility of establishing a unit of the National Park System. 
 
 
1.Short titleThis Act may be cited as the Honouliuli Internment Camp Special Resources Study Act of 2009. 
2.Study of inclusion of Honouliuli Internment Camp site in National Park System 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of the national significance, suitability, and feasibility of including the Honouliuli Gulch and associated sites within the State of Hawaii in the National Park System. 
(b)GuidelinesIn conducting the study, the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System described in section 8 of Public Law 91–383 (16 U.S.C. 1a–5). 
(c)ConsultationIn conducting the study, the Secretary shall consult with— 
(1)the State of Hawaii; 
(2)appropriate Federal agencies; 
(3)Native Hawaiian and local government entities; 
(4)private and nonprofit organizations; 
(5)private land owners; and 
(6)other interested parties. 
(d)ThemesThe study shall evaluate the Honouliuli Gulch, associated sites located on Oahu, and other islands located in the State of Hawaii with respect to— 
(1)the significance of the site as a component of World War II; 
(2)the significance of the site as the site related to the forcible internment of Japanese Americans, European Americans, and other individuals; and 
(3)historic resources at the site. 
(e)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the findings, conclusions, and recommendations of the study required under this section. 
 
